DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2022 is being considered by the examiner.

Response to Arguments
Applicant's arguments filed on 9/8/2022 have been fully considered but they are not persuasive.
1). Applicant’s argument – The Examiner Mischaracterized the Teachings in Achouche in Rejecting Claim 1
…
the Examiner concluded that "it is inherent" that the recited layers of claim 1 have TOCs "near" the operating temperature and wavelength. It may be inherent that the layers have TOCs, but it is not inherent that the layers have TOCs, with properties recited in present claim 1, "near" the operating temperature and wavelength and certainly not based on the passages in Achouche cited by the Examiner.	
Examiner’s response – First, as indicated in the Non-Final Action, “it is textbook knowledge that each material has its own thermo-optic properties”. A TOC is related to the change in refractive index with the response to temperature; this value itself also depends on the present temperature of the material and so has second-order behaviours (refer to Wikipedia etc.), each material used in an photonic device or electro-absorption modulator has its own specific TOC that is a function of temperature and wavelength. In the Specification, applicant states (page 8 line 23-28):
“The refractive index n of a material typically varies with the temperature T, i.e., n=n(T). In the linear approximation, n(T) can be expressed as follows: 
n(T)=n(T0)+β×(T−T0)  (1)
where T0 is a reference temperature, and β is the thermo-optic coefficient (TOC) of the material.”
Equation (1) is just a “typical” formula to indicate the property of a refractive index changing with temperature. And it is also a fundamental property that the refractive index n is a function of a wavelength. 
As disclosed by Achouche, semiconductor materials etc. are used for the electro-absorption modulator, and multiple layers present in the electro-absorption modulator. Therefore, “it is inherent that at least one first layer having a first thermo-optic coefficient near an operating temperature and near an operating wavelength of the reflective electro-absorption modulator” and “at least one second layer having a second thermo-optic coefficient near the operating temperature and wavelength”, which are based on fundamental optical physics. 
Second, Applicant lists some materials used for the electro-absorption modulator (page 5 lines 17-24 etc.), most of these materials are same as used by Achouche et al ([0018]-[0020]). All these materials have their specific TOCs. The refractive index and its TOC are basic optical parameters for all those materials/semiconductors that are used in electro-absorption modulator.
Third, in claim 1 etc. just broadly state “at least one first layer having a first thermo-optic coefficient near an operating temperature and near an operating wavelength of the reflective electro-absorption modulator; and at least one second layer having a second thermo-optic coefficient near the operating temperature and wavelength”. And the claim 1 etc. do not clearly indicate specific values (even range) for the operating temperature and the operating wavelength for the TOC; or the claim 1 does not clearly indicate “near” which temperature/wavelength a layer has the first/second TOC. 
Applicant admits “It may be inherent that the layers have TOCs”. Examiner does not state that it is inherent that the layers have TOCs with the properties of “the first and second thermo-optic coefficients having opposite signs” "near" the operating temperature and wavelength. Examiner only states “it is inherent that at least one first layer having a first thermo-optic coefficient near an operating temperature and near an operating wavelength of the reflective electro-absorption modulator” and “at least one second layer having a second thermo-optic coefficient near the operating temperature and wavelength”, which are fundamental physics principle. 
Therefore, Examiner does not “mischaracterize the teachings in Achouche in rejecting claim 1”.

2). Applicant’s argument – The Examiner Misapplied the Teachings in Yoo and Grobnic in Rejecting Claim 1
…
Yoo teaches a silicon photonic device 102 having a silicon core 108 and an overcladding layer 110 having TOCs of opposite sign. Yoo's photonic device 102 is a silicon-core planar waveguide device, and the optical properties of such planar waveguide devices depend strongly on those of the silicon optical core, in part, because silicon has a high refractive index. In contrast, the optical cavity of the reflective electro-absorption modulator of present claim 1 is not a planar waveguide device, because claim 1 recites that the optical cavity is normal to the substrate. Also, the present application does not suggest that the optical cavity has silicon as an optical medium. For example, with respect to the layers of the optical cavity of FIG. 1, the present application states, at page 5, lines 3 - 5, that layer 105 may be dielectric; at page 5, lines 17 - 24, that layers 108, 110, 114, 116, 118, and 120 may be group III-V or SiGe alloys; at page 9, lines 15 - 17, that layer structure 112 may have III-V and/or SiGe materials; and at page 9, lines 17 - 23, that layer stack 130 may have TiO2, BaF2, CaF2, MgF2; poly(methyl methacrylate; and/or a SU-8 polymer. Since the present application does not suggest that the optical cavity of claim 1 is a planar waveguide device or that a layer of the optical cavity is silicon, it was improper for the Examiner to conclude that this teaching in Yoo provides a teaching or suggestion of feature[s] of claim 1 that is missing from Achouche. 
Similarly, Grobnic teaches a planar lightwave circuit device having one or more planar lightwave circuits, where each planar lightwave circuit has (i) an optical layer deposited on a substrate and (ii) a package base with one or more support structures for suspending the planar lightwave circuits above a portion of the package base. See Abstract. According to the Abstract, the substrate and the package base have different coefficients of thermal expansion. Significantly, there is no explicit teachings in Grobnic that those two different coefficients of thermal expansion have opposite sign. Furthermore, even if those structures do have coefficients of thermal expansion of opposite sign, that does not necessarily mean that they have thermo-optic coefficients (TOCs) of opposite signs. The coefficient of thermal expansion and thermos-optic coefficient are different material properties. In any case, Grobnic's substrate and package base are not layers of an optical cavity of a reflective electro-absorption modulator. For each of these reasons and for all these reasons, it was improper for the Examiner to conclude that the teachings in Grobnic provide the feature of claim 1 that is missing from Achouche. 
Examiner’s response – First, in response to applicant's argument that Yoo’s device is “a silicon-core planar waveguide device” and Grobnic is planar lightwave circuit, but, Applicant’s device is “not a planar waveguide device, because claim 1 recites that the optical cavity is normal to the substrate”. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Yoo and Grobnic and Applicant’s claimed invention all are related to photonic device, which is associated with an optical modulator (Yoo: Figure 2, [0043] etc.; Gronnic: [0005] and [0111]), that is, references Yoo and Grobnic are in the field of applicant’s endeavor.
Also, Yoo’s system/method is “for reducing a thermo-optic effect in silicon photonics” (Abstract); and Grobnic et al’s scheme is “to reduce the temperature sensitivity of the device and thus maintain device performance” (Abstract) and “When the stress changes the refractive index and at least partially compensate for a change in refractive index caused by the change in temperature, the instant invention provides greatly reduced temperature sensitivity for PLC devices based on polymer-based, semiconductor and glass optical layers” ([0067] etc.). Therefore, Yoo and Grobnic et al are reasonably pertinent to the particular problem with which the applicant was concerned: reduce the temperature sensitivity of a modulator (Applicant’s Abstract and page 7 line 29-31 etc.). Therefore, the references Achouche et al and Yoo and Grobnic et al are combinable; and the combination of Achouche et al and Yoo and Grobnic et al is proper, and teaches/suggests the claimed limitations.
Second, regarding Applicant’s argument “the present application does not suggest that the optical cavity has silicon as an optical medium”. As presented in Applicant’s Specification and in the REMARKS: “that layers 108, 110, 114, 116, 118, and 120 may be group III-V or SiGe alloys; at page 9, lines 15 - 17, that layer structure 112 may have III-V and/or SiGe materials”. Because of SiGe used, Applicant’s optical cavity has silicon.
Third, regarding Applicant’s argument “there is no explicit teachings in Grobnic that those two different coefficients of thermal expansion have opposite sign”, Grobnic discloses “This stress induces a positive refractive index change in the optical layer 340 that at least partially compensates the negative refractive index change caused by the increased temperature” ([0070]) and “This stress induces a negative refractive index change in the optical layer 340 that at least partially compensates the positive refractive index change caused by the decreased temperature” ([0071]), that is, Grobnic teaches/suggests “that those two different coefficients of thermal expansion have opposite sign”.
Fourth, regarding Applicant’s argument “even if those structures do have coefficients of thermal expansion of opposite sign, that does not necessarily mean that they have thermo-optic coefficients (TOCs) of opposite signs. The coefficient of thermal expansion and thermos-optic coefficient are different material properties”. Grobnic discloses “The temperature sensitivity relates, in part, to the temperature dependent refractive index of the optical layer 140, and in part, due to the stress dependent refractive index of the optical layer 140. Notably, the temperature dependence of the refractive index is expected to play an important role in the overall temperature sensitivity of the AWG in FIG. 1, since most optical polymers are known to have relatively large thermo-optic coefficients. For example, as the ambient temperature increases, the optical layer 140 will experience a significant negative refractive index change that causes the center wavelengths to shift to a lower wavelength. The induced stress can also be used to modify performance characteristics, including birefringence, wavelength shift, insertion loss and optical mode profile control” ([0062]) and “Although the instant invention is particularly advantageous for optical layers exhibiting a relatively large and negative thermo-optic coefficient, it is also applicable to PLC devices based on other materials” ([0104]), also refer to para. [0014], [0064]-[0072], which describe to “compensate for a change in refractive index caused by the change in temperature” etc. Grobnic clearly discloses a thermos-optic coefficient (TOC), and the thermo-optic coefficients of opposite signs.
Fifth, regarding Applicant’s argument “In any case, Grobnic's substrate and package base are not layers of an optical cavity of a reflective electro-absorption modulator”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Achouche et al and Yoo and Grobnic et al teaches/suggests “layers of an optical cavity of a reflective electro-absorption modulator”. Also, it needs to point out that in Grobnic's apparatus has a “planar” structure and has layers (Abstract) and “based on polymer-based, semiconductor and glass optical layers” [0067] and “This compressive stress induces a negative refractive index change in the optical layer 1040 in addition to the negative refractive index change caused by the increased temperature. Notably, this embodiment will provide temperature compensation for optical layers having a positive variation of refractive index with temperature, such as silica-based optical layers” ([0095]).
Therefore, the teachings in Yoo and Grobnic “provide the feature of claim 1 that is missing from Achouche”, and the combination of Achouche et al and Yoo and Grobnic et al is proper, and teaches/suggests the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Achouche et al (EP 3407122) in view of Yoo (US 2015/0309253) and Grobnic et al (US 2005/0157973).
1). With regard to claim 1, Achouche et al discloses an apparatus (Figures 8 and 9 etc.) comprising: 
a substrate (100); and 
a reflective electro-absorption modulator (Abstract etc., Figure 8: 200/400/600 etc.) physically fixed to the substrate and including an optical cavity (formed by reflection coatings 200/600 and multiple quantum wells 400a etc., [0016]-[0025] etc.) to communicate light (light from fiber 700 as shown in Figure 8, [0024]) about normal to the substrate, the optical cavity comprising a stack of layers (200, 400 and 600, each has a plurality of layers, Figures 2-8), the stack comprising: 
at least one first layer having a first thermo-optic coefficient near an operating temperature and near an operating wavelength of the reflective electro-absorption modulator ([0017]-[0020], “Notice that InP substrate 400b is typically used for electro-absorption modulators in telecommunications applications. For other applications in function of wavelengths range, we might use other III-V substrate and multiple quantum well material”; Figure 8, the plurality of layers consist of materials listed in [0018]-[0020] etc., and different layers can have different material, and the refractive index and its TOC are basic optical parameters for those materials (a TOC is related to the change in refractive index with the response to temperature); it is inherent that at least one first layer having a first thermo-optic coefficient near an operating temperature and near an operating wavelength of the reflective electro-absorption modulator); and 
at least one second layer having a second thermo-optic coefficient near the operating temperature and wavelength ([0017]-[0020], “Notice that InP substrate 400b is typically used for electro-absorption modulators in telecommunications applications. For other applications in function of wavelengths range, we might use other III-V substrate and multiple quantum well material”; Figure 8, the plurality of layers consist of materials listed in [0018]-[0020] etc., and different layers can have different material, and the refractive index and its TOC are basic optical parameters for those materials (a TOC is related to the change in refractive index with the response to temperature); therefore, it is inherent that at least one second layer having a second thermo-optic coefficient near the operating temperature and wavelength). 
But, Achouche et al does not expressly discloses the first and second thermo-optic coefficients having opposite signs.
However, it is textbook knowledge that each material has its own thermo-optic properties. E.g., Yoo discloses “Since many silicon photonic devices may be used in environments that have temperature variations during their operation, the TOC of silicon may result in the optical properties of silicon photonic devices varying with temperature to an extent that their operation is adversely impacted”, and Yoo discloses a scheme to reduce the “adversely impact”, and “the thermo-optic effect may be reduced by configuring silicon photonic device 102 so that the ratio of the overcladding confinement factor to the core confinement factor is within a desired amount of negative one times the ratio between the thermo-optic coefficient of the core and the thermo-optic coefficient of the overcladding. In some embodiments, the ratio of Γoverclad to Γcore is in the range from 90% to 110% of negative one times the ratio of TOCcore to Γoverclad. Note that, due to the negative sign on the right-hand side of equation 4, for the wavelength(s) of operation of silicon photonic device 102, the TOC of silicon core 108 for the mode must have an opposite sign to the TOC of overcladding layer 110 for the mode. Thus, since the TOC of silicon, the material that silicon core 108 comprises, is positive, the TOC of the material of overcladding layer 110 must be negative” ([0040] etc.). That is, Yoo teaches to use materials with thermo-optic coefficients having opposite signs so to reduce thermo-optic effect. Another prior art, Grobnic et al, discloses a similar scheme for planar lightwave circuit (PLC) having multiple layers, “such as those including a modulator” ([0005] and [0111]), in which “Each substrate has a first coefficient of thermal expansion, whereas the package base has a second coefficient of thermal expansion. The first and second coefficients of thermal expansion differ such that a change in temperature causes the support to apply one of a compressive and a tensile force to the planar lightwave circuit in a plane within or parallel to the plane of the planar lightwave circuit. The induced stress can modify the optical performance of the PLC device, e.g. to reduce the temperature sensitivity of the device and thus maintain device performance, or for providing efficient passive or dynamic tuning of the device” (Abstract), and as shown in Figure 3, “This stress induces a positive refractive index change in the optical layer 340 that at least partially compensates the negative refractive index change caused by the increased temperature” ([0070]) and “This stress induces a negative refractive index change in the optical layer 340 that at least partially compensates the positive refractive index change caused by the decreased temperature” ([0071]), and “Although the instant invention is particularly advantageous for optical layers exhibiting a relatively large and negative thermo-optic coefficient, it is also applicable to PLC devices based on other materials” ([0104]), also refer to para. [0014], [0064]-[0072] and [0095]; that is, by using different materials with thermo-optic coefficients having opposite signs, the PLC, “such as those including a modulator”, is less temperature sensitive, or “a decrease in temperature sensitivity with respect to center wavelength shift”, and “thermal insensitivity” ([0096] etc.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yoo and Grobnic et al to the system/method of Achouche et al so that the plurality of layers in the modulator are made with materials with thermo-optic coefficients having opposite signs, and the modulator will temperature-insensitive (or reduced sensitivity), and the modulator is more stable and reliable. 
2). With regard to claim 2, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claim 1 above. And the combination of Achouche et al and Yoo and Grobnic et al further discloses wherein the reflective electro-absorption modulator further comprises first (Achouche: e.g., 200) and second (Achouche: e.g., 600) reflectors and a quantum-well structure (Achouche: 400a), the quantum-well structure being located between the first and second light reflectors (Achouche: Figure 8), the second light reflector being partially transparent near the operating wavelength (Achouche: [0010] and [0026]).
3). With regard to claim 5, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claim 1 above. And the combination of Achouche et al and Yoo and Grobnic et al further discloses wherein the first light reflector has a reflectivity that is greater than 90% near the operating wavelength (Achouche: [0010] and [0026]).
4). With regard to claim 6, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claim 1 above. And the combination of Achouche et al and Yoo and Grobnic et al further discloses, 
wherein the at least one first layer includes a first substack of distinct layers (Achouche: one of the reflectors 200/600 and quantum-well 400a, each has substack of distinct layers), each distinct layer of the first substack having a positive thermo-optic coefficient near the operating temperature and wavelength (refer to claim 1 rejection, the combination of Achouche et al and Yoo and Grobnic et al teaches/suggests a layer can have a positive thermo-optic coefficient near the operating temperature and wavelength); and 
wherein the at least one second layer includes a second substack of distinct layers (Achouche: another one of the reflectors 200/600 and quantum-well 400a, each has substack of distinct layers), each distinct layer of the second substack having a negative thermo-optic coefficient near the operating temperature and wavelength (refer to claim 1 rejection, the combination of Achouche et al and Yoo and Grobnic et al teaches/suggests a layer can have a negative thermo-optic coefficient near the operating temperature and wavelength).
5). With regard to claim 7, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claims 1 and 6 above. And the combination of Achouche et al and Yoo and Grobnic et al further discloses wherein the first substack of distinct layers comprises at least two distinct layers of different respective materials (Achouche: Figures 2-8 and 9b, each of the reflectors 200/600 and quantum-well 400a comprises at least two distinct layers of different respective materials, [0016]-[0021]).
6). With regard to claim 8, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claims 1 and 6 above. And the combination of Achouche et al and Yoo and Grobnic et al further discloses wherein the second substack of distinct layers comprises at least two distinct layers of different respective materials (Achouche: Figures 2-8 and 9b, each of the reflectors 200/600 and quantum-well 400a comprises at least two distinct layers of different respective materials, [0016]-[0021]).
7). With regard to claim 9, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claims 1 and 6 above. And the combination of Achouche et al and Yoo and Grobnic et al further discloses wherein the reflective electro-absorption modulator comprises a second light reflector (Achouche: Figures 6-8 and 9b, reflector 600) that includes the second substack of distinct layers.
8). With regard to claim 10, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claims 1 and 6 above. And the combination of Achouche et al and Yoo and Grobnic et al further discloses wherein the optical path length of the optical cavity near the operating wavelength is substantially temperature independent near the operating temperature (refer claim 1 rejection, by implementing plurality of layers with materials of thermo-optic coefficients having opposite signs, the modulator is substantially temperature independent near the operating temperature).
9). With regard to claim 12, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claim 1 above. And the combination of Achouche et al and Yoo and Grobnic et al further discloses, 
wherein the second thermo-optic coefficient has a negative value (refer claim 1 rejection, the combination of Achouche et al and Yoo and Grobnic et al teaches/suggests the second thermo-optic coefficient has a negative value. Also Yoo: [0040]); and 
wherein the at least one second layer comprises at least one of TiO2, BaF2, CaF2, and MgF2 (Yoo: [0040], [0042]-[0045] etc.).
10). With regard to claim 13, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claim 1 above. And the combination of Achouche et al and Yoo and Grobnic et al further discloses, 
wherein the second thermo-optic coefficient has a negative value (Grobnic: [0010], [0015], [0062], [0104], [0107] and claim 8. Yoo: [0040]); and 
wherein the at least one second layer comprises a polymer (Grobnic: [0010], [0015], [0062], [0104], [0107] and claim 8. Yoo: [0036] and [0007]).
11). With regard to claim 14, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claim 1 above. And the combination of Achouche et al and Yoo and Grobnic et al further discloses the apparatus of claim 1, further comprising an optical data transmitter (Achouche: the system shown in Figure 8 or Figure 9b is used to “reduce cost in data centres or access networks, a solution consists in using shared central Wavelength Division Multiplexing (commonly designated by "WDM") sources and remote modulators. The problem is to provide fast modulators (approximatively 25 GB/s), colourless (operating over typically 16 x 50GHz), with low cost and consumption (low packaging cost, low modulation voltages)”, as shown in Figure 8, “[t]he light is coupled from above from an optical fiber 700”, it is inherent that the modulator is associated with an optical data transmitter so that the light from a light source is modulated by the modulator. That is the light source and the modulator form an optical data transmitter) that includes the reflective electro-absorption modulator.
12). With regard to claim 15, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claims 1 and 14 above. And the combination of Achouche et al and Yoo and Grobnic et al further discloses wherein the optical data transmitter comprises a laser source (in Figure 8, Achouche does not expressly show a laser; however, a laser is the most commonly used light source for an optical data transmitter. It is obvious to one skilled in the art that a laser can be used to generate the light) connected via a span of optical fiber (Achouche: fiber 700) to apply the light to the reflective electro-absorption modulator.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Achouche et al and Yoo and Grobnic et al as applied to claims 1 and 2 above, and further in view of Ledentsov (US 2012/0105932).
1). With regard to claim 3, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claims 1 and 2 above. And Achouche et al discloses that a Bragg reflector (140 in Figure 9b) can be used in the modulator. But Achouche et al and Yoo and Grobnic et al do not expressly indicate wherein the second light reflector includes a distributed Bragg reflector.
However, a distributed Bragg reflector has been widely used as a reflector for an optical cavity. E.g., Ledentsov discloses an optical device, in which “[t]he materials selected for the passive cavity layers are chosen to provide the necessary temperature dependence of the effective index of refraction of the related optical modes of the passive cavity and serve as a tool to achieve the controlled temperature dependence of the wavelength of the emitted photons” (Abstract etc.), and a distributed Bragg reflector (DBR) (Figure 5, [0050]) is used as a reflector. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a DBR as taught by Ledentsov to the system/method of Achouche et al and Yoo and Grobnic et al so that the reflectance for a specific wavelength can be better controlled.
2). With regard to claim 4, Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claims 1-3 above. And the combination of Achouche et al and Yoo and Grobnic et al and Ledentsov further discloses 
wherein the quantum-well structure includes the at least one first layer (Achouche: the quantum-well structure 400a has multiple layers; refer to claim 1 rejection, the combination of Achouche et al and Yoo and Grobnic et al teaches/suggests a layer can have a positive or negative thermo-optic coefficient); and 
wherein the second light reflector includes the at least one second layer (Achouche: the reflector 600 has multiple layers; refer to claim 1 rejection, the combination of Achouche et al and Yoo and Grobnic et al teaches/suggests a layer can have a positive or negative thermo-optic coefficient).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Achouche et al and Yoo and Grobnic et al as applied to claims 1, 6 and 10 above, and further in view of Cho et al (US 2011/0181936) and Kim et al (US 2015/0125159).
Achouche et al and Yoo and Grobnic et al disclose all of the subject matter as applied to claims 1, 6 and 10 above. But, Achouche et al and Yoo and Grobnic et al do not expressly disclose wherein the optical cavity has an optical path length that is an integer multiple of the operating wavelength near the operating temperature.
However, since the modulator is used for a specific wavelength (or wavelength band), it is obvious to one skilled in the art that the optical path length needs to be an integer multiple of the operating wavelength near the operating temperature so to obtain an resonance operating. Cho et al discloses a modulator, in which “A total optical thickness of the active layer 120 is configured to be identical to an integer multiple of a wavelength of the incident light. Consequently, only an incident light having a predetermined wavelength resonates between the bottom and top DBR layers 110 and 130 and is absorbed in the active layer 120”. Another prior art, Kim et al, also discloses a reflective optical transmitter with modulator (Figures 8 and 16 etc.), and “When a resonant length of the Bragg resonator is an integer multiple of a wavelength of a laser light, output power of the laser light becomes maximum.” ([0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply teachings of Cho et al and Kim et al to the system/method of Achouche et al and Yoo and Grobnic et al so that a resonance is formed and desired outpower is obtained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                             September 27, 2022